Case 6:20-cv-02216-CEM-LRH Document 36 Filed 06/02/21 Page 1 of 2 PageID 197




                                  U.S. DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

PATRICIA M. GIBSON,

                                Plaintiff,

v.                                                  Case No. 6:20-cv-02216-CEM-LRH

AMERICAN EXPRESS COMPANY and
TRANS UNION, LLC

                                Defendants.


                           NOTICE OF CHANGE OF ADDRESS

       Please take notice that Plaintiff’s counsel, Hans W. Lodge of Berger Montague PC, submits

this Notice of Change of Address for transmission of all documents in the above-captioned case.

All future correspondence, service of pleadings, and other documents submitted in hard copy

should be directed to the following address: Berger Montague PC, 1229 Tyler Street NE, Suite

205, Minneapolis, MN 55413.

       RESPECTFULLY SUBMITTED AND DATED this 2nd day of June 2021.


                                             BERGER MONTAGUE PC

                                       By: s/ Hans W. Lodge
                                           Hans W. Lodge
                                           1229 Tyler Street NE, Suite 205
                                           Minneapolis, Minnesota 55413
                                           Telephone: (612) 607-7794
                                           Facsimile: (612) 584-4470
                                           Email: hlodge@bm.net

                                             Counsel for Plaintiff
Case 6:20-cv-02216-CEM-LRH Document 36 Filed 06/02/21 Page 2 of 2 PageID 198




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 2, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will then send a notification of such filing to all counsel

of record.


Date: June 2, 2021
                                              s/ Hans W. Lodge
                                              Hans W. Lodge




                                                 2
